      Case 3:20-cv-00923-E Document 15 Filed 10/06/20                   Page 1 of 2 PageID 36



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 SHALENE D. RIVERA f/k/a
 SHALENE D. VILLARREAL,

           Plaintiff,
                                                        CASE NO. 3:20-cv-00923-E
 v.

 COMPATTIA ROCCIA
 MANAGEMENT GROUP, LLC,

           Defendant.

                               Plaintiff’s Status Report on Settlement

          1.      Plaintiff and Defendant reached a settlement and Plaintiff advised the court that the

parties anticipated filing dismissal papers within 45 days (Doc. No. 12).

          2.      On August, 20, 2020 this court issued an order instructing Plaintiff to file

appropriate dismissal papers by October 5, 2020, or, if unable to do so, a joint status report (Doc.

No .14).

          3.      Plaintiff is currently unable to file appropriate dismissal papers. Plaintiff provided

a draft settlement agreement on August 6, 2020 to Defendant.

          4.      Since August 6, 2020 Plaintiff has not received the executed settlement agreement.

Plaintiff has made numerous attempts to complete the settlement agreement but has been unable.

          5.      On October 5, 2020 Plaintiff reached out to Defendant with a draft of the settlement

status report for comment and did not receive a response.

          6.      Accordingly, additional time is needed to finalize the settlement and file dismissal

papers.




                                                    1
    Case 3:20-cv-00923-E Document 15 Filed 10/06/20              Page 2 of 2 PageID 37



       WHEREFORE, Plaintiff respectfully requests the Court to enter an order extending the

deadline to file dismissal papers to November 16, 2020, and grant such other relief as the Court

deems appropriate.


       Dated: October 6, 2020                              Respectfully submitted:

                                                           s/ Mohammed O. Badwan
                                                           Mohammed O. Badwan, Esq.
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, LTD
                                                           2500 S. Highland Ave., Ste. 200
                                                           Lombard, IL 60148
                                                           Phone (630) 575-8180
                                                           mbadwan@sulaimanlaw.com




                                               2
